Citation Nr: 1626483	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  12-34 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for service right forearm, midline sternum, left inner thigh, and right inner thigh scars, residuals of coronary artery bypass grafting (CABG) associated with ischemic heart disease, and a rating in excess of 10 percent disabling for service-connected right forearm and midline sternum scars from January 6, 2016, and thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse 



ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an  
August 2011 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an April 2016 Board videoconference hearing, and a transcript of this hearing is of record.  

In a February 2016 rating decision, the RO increased the Veteran's disability rating for his service connected right upper extremity and anterior trunk scars from noncompensable to 10 percent disabling, effective January 6, 2016.  As higher (but less than total) awards during the pendency of an appeal do not represent total grants of benefits, the Veteran's claim for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes the Veteran was originally granted service connection for a total of four scars (located on the Veteran's right forearm, midline sternum, left inner thigh, and right inner thigh) by an August 2011 rating decision.  A February 2016 rating decision increased the Veteran's disability rating for "right upper extremity and anterior trunk" scars and continued the noncompensable evaluation for right forearm, midline sternum, left inner thigh, and right inner thigh scars, indicating the Veteran had a total of six scars.  The Board finds that the "right upper extremity and anterior trunk" scars are the same scars as the right forearm and midline sternum scars addressed by the August 2011 rating decision.  Therefore, the February 2016 rating decision codesheet appears to be in error as it counted the Veteran's right upper extremity and anterior trunk scars twice, once as rated 10 percent disabling, and again as noncompensable.  The Board finds this typographical error is harmless as it does not affect the Veteran's entitlement to an increased disability rating.  As such, there is no prejudice to the Veteran in deciding the claim.  Therefore, the issues before the Board are as shown on the title page.         

The Veteran provided testimony during his April 2016 Board videoconference hearing that he had experienced restless leg syndrome and numbness in his right arm, which he believed to be related to his service connected scars.  The undersigned VLJ, the Veteran, and his representative, discussed the possibility of referring these issues to the RO or the possibility of the Board obtaining jurisdiction over these matters.  However, the Veteran filed a formal claim for entitlement to service connection for restless leg syndrome and right arm numbness as secondary to his service connected scars in April 2016, and these claims are currently being developed by the RO.  Therefore, these claims are not ready for appellate review by the Board, and the issues are as shown on the title page.  


FINDING OF FACT

The Veteran's service connected right forearm, midline sternum, left inner thigh, and right inner thigh scars, are shown to be painful; he does not have 5 or more service-connected scars that are unstable or painful.   


CONCLUSION OF LAW

Throughout the appeal, the criteria for a 20 percent rating, but no higher, for service connected right forearm, midline sternum, left inner thigh, and right inner thigh scars have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Code (Code) 7804 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assit 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular criteria reasonably describe a Veteran's disability level and symptoms, referral for extraschedular consideration is not required and the analysis stops.  As noted below, analysis beyond step one is unnecessary.  

Scars not of the head, face, or neck are rated by application of Codes 7801 through 7805.  

Under Code 7804, a 10 percent rating is warranted for one or two scars that are unstable (meaning there is a frequent loss of covering of skin over the scar) or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Code 7804.  

III.  Scars 

The Veteran was initially granted service connection for right forearm, midline sternum, left inner thigh, and right inner thigh scars by an August 2011 rating decision.  All four scars were rated as noncompensable effective August 31, 2010.  The Veteran was initially denied a compensable rating for his service connected scars on the basis that they were not painful or unstable.  

The Board finds that the rating criteria for a 20 percent disability rating for the Veteran's service-connected right forearm, midline sternum, left inner thigh, and right inner thigh scars have been met.  

The Veteran has received three VA examinations throughout the appeal period.  The Veteran received a June 2011 VA examination.  The examiner noted four scars.  One on the Veteran's right forearm, which was 22 x 1 cm. Scar two was located in the midline of the sternum and was 17 x 1 cm.  The third and fourth scars were located on the Veteran's left and right inner thigh, and were measured as 5 x 0.5 cm and 3 x 0.5 cm respectively.  All four scars were noted to be not painful or unstable and presented with normal limitation of motion and function.  The VA examiner did not note how he determined the Veteran's scars were not painful.  

The Veteran was provided with an additional VA examination in March 2015.  The examiner noted that the Veteran had scars related to his heart disease, but that none of the scars were painful or unstable, and that the total area of all related scars were noted to be less than 39 square cm.  The VA examiner indicated that he was referencing scars related to the Veteran's ischemic heart disease, but did not specifically indicate which of his four scars he was referring to.  

The Veteran was most recently provided with a January 2016 DBQ VA examination.  The Veteran reported constant soreness over his chest scar, occasionally soreness over his right forearm scar, and some swelling over his bilateral thigh scars.  The examiner noted four scars in total, a linear right forearm scar, which was 22 x 1cm, a linear right inner thigh scar, 3 x 0.5 cm, a left linear inner thigh scar, 5 x .05 cm, and a linear sternum scar, 17 x 1 cm.  The examiner noted the Veteran's right forearm and midline sternum scars were painful, but that the right and left inner thigh scars were not painful.  The examiner indicated none of the Veteran's scars were unstable.  The Veteran was noted to have no functional limitation and no other pertinent physical findings, conditions, signs or symptoms associated with any of his scars.

The Veteran had received private treatment for his service connected scar disabilities.  The Veteran's private physician Dr. B.B. submitted a December 2012 letter stating that the Veteran had veins harvested from his right thigh, left thigh, and left ankle and has had problems with his legs as a result of these scars.  Dr. B.B. provided additional records dated May 2016, which noted that the Veteran was experiencing pain and swelling in his thigh scars on a daily basis. 
 
The Veteran provided lay testimony describing the symptoms of his scar disabilities.  The Veteran provided a December 2012 VA Form 9.  The Veteran stated that he experienced pain in all four of his scars.  The Veteran stated he experienced limited motion in his legs, and that he had to limit his daily living activities and productivity.  The Veteran stated he can no longer bowl, golf, or walk short distances.  The Veteran also stated his scars affects his ability to drive or fly short to moderate distances.  The Veteran did not specifically state how his scar pain caused these limitations.  The Veteran was provided with an April 2016 Board videoconference hearing.  The Veteran provided a waiver of RO review of any newly submitted evidence.  The Veteran reported that the scars on his thighs were painful, puffy, itchy, and would pull when he stretches that area.  The Veteran stated that his thigh scars had been painful since his CABG.  The Veteran is competent to testify to matters of which he has firsthand knowledge, such as the pain he experiences from his scars.  Therefore his lay testimony is competent evidence, which weighs in favor of his claim.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).      
  
Based on the evidence of record, the Board finds the Veteran is entitled to a disability evaluation of 20 percent disabling throughout the appeal for his service connected right forearm, midline sternum, left inner thigh, and right inner thigh scars.  38 C.F.R. § 4.118, Code 7804.  As noted above, under code 7804, a 20 percent rating will be awarded for three or four painful or unstable scars, and a 30 percent rating will be awarded for five or more painful or unstable scars.

The Board finds the Veteran's lay testimony, which indicated all four scars were painful, outweighs the VA examination reports, which indicate the Veteran's scars are not painful.  The June 2011 VA examiner failed to explain how he came to the conclusion that the Veteran's scars were not painful.  The March 2015 VA examiner failed to specify which scars he was referring to when he stated that they were not painful.  Additionally, the private treatment records dated May 2016 indicated the Veteran's thigh scars were both swollen and painful.  Therefore, as the VA examinations lack specificity and appear contradictory to the Veteran's competent testimony, they have little probative weight as to whether the Veteran's scars are painful.  Thus, the Veteran's testimony outweighs the VA examinations.  

Thus, when weighing the credible competent evidence of the record, the Board finds the Veteran has a total of four painful scars; therefore an evaluation of 20 percent disabling, and no higher, is warranted.  

Codes 7801 and 7802 apply to scars which are nonlinear and therefore do not apply to this claim, as the Veteran's scar is linear.  38 C.F.R. § 4.118, Code 7801, 7802.  

Under Code 7805, scars are evaluated for any disabling effects not considered in a rating under Codes 7801 to 7804 or under an appropriate other Code.  The Board acknowledges the Veteran's contention, made in his December 2012 VA Form 9, that his painful scars cause him to have limited motion and a reduction of his daily activities.  However, in this regard, the preponderance of the evidence is against the claim.  [The Board notes that restless leg syndrome and right arm numbness are currently being adjudicated by the AOJ.]  The June 2011 VA examination report found normal motion and function with respect to the scars, without underlying soft tissue loss or damage.  The 2016 DBQ noted that the scars resulted in no limitation of function and no other pertinent physical findings, conditions, signs, or symptoms.  Accordingly, separate or higher ratings under Code 7805 are not warranted.

The Board has also considered whether referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is indicated.  The evidentiary record does not show any manifestations or associated functional impairment or disability due to the Veteran's service connected scar disabilities that are not encompassed by the schedular criteria.  The symptom of pain associated with the Veteran's scar disabilities is entirely encompassed by the regular schedular criteria; consequently, those criteria are not inadequate and referral for extraschedular consideration is not necessary.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 115.   

Finally, the evidence does not show nor does the Veteran contend that he is unable to work due to his scar disabilities.  Notably, the June 2011 VA examination and the January 2016 VA DBQ examination noted that the Veteran's scar disabilities did not cause any functional limitation.  Thus, the Board finds that the matter of entitlement to a TDIU rating is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
    

ORDER

Throughout the appeal, entitlement to a rating of 20 percent disabling, but no higher, for service connected right forearm, midline sternum, left inner thigh, and right inner thigh scars is granted.  



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


